ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
Appellant insists that we were in error in our disposition of his complaint that the jury after their retirement to consider the case received information from one of the jurors that he had heard that appellant had been given the death penalty on a former trial at Galveston.
We have again examined the statement of facts upon the hearing of the motion for new trial upon this point. Obviously it would be impractical to set out in an opinion all of the testimony of each juror. We must be governed largely by the impression left upon our minds from the entire evidence upon the issue. Making application of the rule stated in Smith’s case, (52 Tex. Cr. R. 344, 106 S. W. 1161) and copied in our original opinion, we are not impressed that a reversal should follow by reason of the incident complained of. The Smith case has been cited and the principle therein announced has been approved in many cases. See Scrivnor v. State, 121 Tex. Cr. R. 565, 50 S. W. (2d) 329; Graham v. State, 123 Tex. Cr. R. 121, 57 S. W. (2d) 850; Polanco v. State, 133 Tex. Cr. R. 7, 106 S. W. (2d) 1057; Wood v. State, 86 Tex. Cr. R. 550, 217 S. W. 1037. Some fifteen or twenty other cases cited in Shepard’s Texas Criminal and Southwestern Reporter Citations will be found in which the holding in Smith’s case is referred to. To review them would lengthen this opinion beyond pardonable length. Some of the cases were reversed because the fact of a former conviction was discmsed and shown to have been considered by the jury; others were affirmed because the matter was only mentioned and was shown not to have been discussed. The distinction mentioned we regard as the turning point under the present record. The evidence of the jurors is all one way *633to the effect that the statement about the former conviction and penalty assessed was not discussed or used in an effort to secure a change in any juror’s view as to the penalty which should be inflicted. The fact that seven or eight jurors never even heard the matter mentioned is persuasive that the information was not utilized in argument to bring about a change in the attitude of any juror toward the punishment.
We have given appellant’s motion the consideration to which it is entitled in a case carrying the extreme penalty. Believing the proper disposition was made of the case in our original opinion, the motion for rehearing is overruled.
UPON appellant’s request for leave to file second